It appearing from the petitioner’s proofs that neither he nor anyone for him gave the respondent notice of his alleged injury, as required by the Workmen’s Compensation act, its amendments and supplements, and it further appearing that the respondent had no knowledge of any such alleged accident,
It is, on this 17th day of May, 1926, on motion of McCarter & English, attorneys for the respondent, ordered that the petition be and it is hereby dismissed and for nothing holden, and that judgment final be entered in favor of the respondent and against the petitioner.
Harry J. Coas,

Deputy Commissioner.